DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments with respect to claims 1-7 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
The new ground of rejection is drawn to the amended limitation of claim 1 stating the annular disc plate being directly fixed to the output-side rotor whereas the original claim only stated the annular disc plate is fixed to the output-side rotor.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3 and 6-7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yokouchi (EP 2955410).
Regarding claim 1, Yokouchi discloses a damper device (Fig. 6) for transmitting power from a power source therethrough to an output-side member (Paragraph 0046), the damper device comprising:
an input-side rotor (62) to which the power from the power source is inputted, the input-side rotor disposed to be rotatable (Paragraph 0046);
an output-side rotor (64, 64b) rotatable relative to the input-side rotor (Paragraph 0046);
a plurality of elastic members (72) configured to elastically couple the input-side rotor (62) and the output-side rotor (64) in a circumferential direction (Paragraph 0046 and 0056, Fig. 6);
an intermediate rotor (70) configured to actuate at least two of the plurality of elastic members in series (Paragraph 0057, Fig. 5-7), the intermediate rotor (70) rotatable relative to the input-side rotor (Paragraph 0053) and the output-side rotor (Paragraph 0056); and
a first hysteresis generating mechanism (68) configured to apply a hysteresis torque (Paragraph 0056) to the intermediate rotor (70) in elastic deformation of the plurality of elastic members (72), the first hysteresis generating mechanism (68) including an annular disc plate (86) directly fixed to the output-side rotor (64b), the annular disc plate (86) configured to slide in contact with a lateral surface of the intermediate rotor (Paragraph 0056).
Regarding claim 2, Yokouchi discloses the first hysteresis generating mechanism (68) is further configured to generate the hysteresis torque between the output-side rotor and the intermediate rotor (Paragraph 0056, Fig. 6-7).
Regarding claim 3, Yokouchi discloses the first hysteresis generating mechanism (68) further includes an urging member (88) configured to press the annular disc plate (86) onto the lateral surface of the intermediate rotor (70, Fig. 6).
Regarding claim 6, Yokouchi discloses the output-side rotor (64, 64b) includes 
a hub (64a) coupled to the output-side member (64), and 
a plurality of flanges (64b, Fig. 5) provided to extend radially outward from the hub (64a), the plurality of flanges disposed at predetermined intervals in the circumferential direction (Fig. 5). 
the intermediate rotor (70) includes 
an annular portion (70a), and 
at least one intermediate flange (70b) configured to actuate the at least two of the plurality of elastic members (72) in series, the at least one intermediate flange (70b) provided to extend radially outward from the annular portion (Fig. 5-6), the at least one intermediate flange disposed in at least one of circumferential spaces between the plurality of flanges of the output-side rotor (since the intermediate rotor and the output rotor are relatively rotatable, the intermediate flanges can be disposed in the circumferential spaces between the flanges of the output rotor), and 
the annular disc plate (86) is fixed to the plurality of flanges of the output-side rotor (64b, Fig. 5-6), the annular disc plate configured to slide in contact with the at least one intermediate flange (Paragraph 0056).
Regarding claim 7, Yokouchi discloses the first hysteresis generating mechanism (68) is disposed radially between the hub (64a) of the output-side rotor and the plurality of elastic members (72, Fig. 6).
Allowable Subject Matter
Claims 4-5 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is an examiner’s statement of reasons for allowance: 
Claim 4 would be allowable for disclosing a second hysteresis generating mechanism configured to generate a hysteresis torque between the input-side rotor and the output-side rotor. Attempting to modify Yokouchi with a second hysteresis generating mechanism between the input side rotor and output side rotor would destroy the function of the device.
Claim 5 would be allowable for disclosing the second hysteresis generating mechanism includes a friction plate, the friction plate fixed to the input-side rotor, the friction plate configured to slide in contact with the annular disc plate, and the friction plate is pressed onto the annular disc plate by the urging member. It would not have been obvious to modify Yokouchi with a second hysteresis generating mechanism includes a friction plate, the friction plate fixed to the input-side rotor, the friction plate configured to slide in contact with the annular disc plate, and the friction plate is pressed onto the annular disc plate by the urging member.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
The prior art set forth in the attached Notice of References Cited (PTO-892) made of record and not relied upon is considered pertinent to applicant's disclosure.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to David M Griffin whose telephone number is (571)272-4912. The examiner can normally be reached M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber R Anderson can be reached on (571)270-5281. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/D.M.G./Examiner, Art Unit 3678        

/AMBER R ANDERSON/Supervisory Patent Examiner, Art Unit 3678